Motion Granted, Appeal Dismissed, and Memorandum Opinion filed October
1, 2020,




                                      In The

                       Fourteenth Court of Appeals

                              NO. 14-19-00908-CV


     TLIG RESTURANTS, LLC, D/B/A JACK IN THE BOX, Appellant

                                        V.

                            DEBRA PENN, Appellee

                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-76128


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed August 13, 2019. On September 25,
2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.